Citation Nr: 0728266	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-43 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
knee osteoarthritis, status post knee replacement, to include 
as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's 
application to reopen a claim of service connection for a 
left knee disability.

The veteran's reopened claim of service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  In a January 1997 decision, the Board denied the 
veteran's claim of service connection for a left knee 
disability; the Board notified the veteran of the decision 
and of his appellate rights, but he did not appeal this 
determination and the decision became final.

2.  Evidence added to the record since the January 1997 Board 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the left knee disability claim.


CONCLUSIONS OF LAW

1.  The Board's January 1997 decision denying service 
connection for a left knee disability is final.  38 U.S.C.A. 
§§ 7105, 7266 (West 1991); 38 C.F.R. § 20.1100 (1996).

2.  Evidence received since the January 1997 Board decision 
is new and material; the claim of service connection for a 
left knee disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a)(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's claim of 
service connection for a left knee disability and remands it 
for further development.  Thus, no discussion of VA's duties 
to notify and assist is required.

In an unappealed January 1997 decision, the Board denied 
service connection for a left knee disability, which he 
asserts is due to his service-connected right knee 
disability.  In doing so, the Board found that the left knee 
disability had its onset many years after service and that 
there was no competent medical evidence that there was a left 
knee disability in service or that it was related to his 
right knee disability.

The evidence of record at the time of the January 1997 Board 
decision included the service medical records; post-service 
private and VA medical records and reports dated from January 
1986 to June 1989; transcripts of the testimony offered by 
the veteran at RO hearings in July 1987 and April 1989, and 
before the Board in June 1992; records obtained from the 
Social Security Administration (SSA); records from the 
Physical Evaluation Board (PEB) dated from June 1965 to 
August 1967; December 1965, October 1990, and July 1986 VA 
examination reports; and statements submitted by the veteran.

Because the veteran did not appeal the decision to the United 
States Court of Appeals for Veterans Claims (Court) and since 
the Chairman of the Board did not order reconsideration of 
the Board's January 1997 denial of service connection for a 
left knee disability, that determination is final.  
38 U.S.C.A. §§ 7104, 7266 (West 1996); 38 C.F.R. § 20.1100 
(1996).  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the January 
1997 Board decision includes private treatment records from 
W. Andrew Hodge, MD. dated from May 2001 to October 2001.  Of 
particular significance is a September 2001 medical opinion 
prepared by Dr. Hodge, in which the physician opined that the 
veteran's left knee disability was aggravated by his 
bilateral knee injury in service.  In light of the basis for 
the Board's January 1997 determination, this evidence raises 
a reasonable possibility of substantiating his claim.  
Accordingly, this evidence is "new and material" under the 
provisions of 38 C.F.R. § 3.156(a), and the claim is 
reopened.


ORDER

New and material evidence to reopen a claim for service 
connection for a left knee disability has been presented; to 
this extent, the appeal is granted.

REMAND

As discussed above, there is medical evidence that relates 
the veteran's left knee disability to service.  Thus, in 
light of the recently received private medical opinion, the 
Board finds that the veteran should be scheduled for a VA 
examination addressing the etiology and/or onset of his left 
knee disability.
Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
to determine the nature, extent and 
etiology of any left knee disability found 
to be present.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
examiner should comment as to whether it 
is at least as likely as not (50 percent 
or more probability) that the veteran's 
left knee disability found to be present 
had its onset in or is related to service.  
Additionally, the examiner must opine as 
to whether it is at least as likely as not 
(50 percent or more probability) that any 
left knee disability found to be present 
was caused or aggravated by his service-
connected right knee disability.  The 
rationale for all opinions should be 
provided.  The claims file must be made 
available to and reviewed by the examiner.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefits sought are not granted, 
the appellant and his representative 
should be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


